DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to papers filed 10/08/2020.
Claim 1 has been amended. No claims have been newly added or newly canceled. 
Claims 1-13 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to the filing of the declaration under 37 CFR 1.130(a). The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Disis, Mary L. (Immunotherapy of Cancer 2006) in view of Lowdell (US 2008/0166326-from IDS filed 10/08/2020).
The claims are drawn to methods for preventing and/or treating a cancer in a subject in need thereof, comprising providing a composition comprising natural killer cells that have been expanded 
The phrase “that have been expanded from a culture comprising peripheral blood mononuclear cells co-cultured in the presence of one or more cytokines with feeder cells comprising irradiated Jurkat cells and irradiated Epstein-Barr virus transformed lymphocyte continuous line (EBV-LCL) cells” is interpreted as requiring that the natural killer cells have been expanded and that they have been obtained from the described culture, but not that the natural killer cells have been expanded in the described culture.
Claims 1-5 and 10-13 describe the natural killer cells used in the claimed method as a product by process.
M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use compositions of NK cells that have been activated in vitro by a combination of IL-2 and IL-12 for administration to a cancer patient in an effective amount to treat and lyse a subject’s cancer cells because Disis suggests that this is a more effective manner in which to treat cancer compared to untreated NK cells. Expansion of the natural killer cells prior to administration would have been obvious as the person of ordinary skill in the art would have been motivated to ensure a sufficient number of cells for administration and further use or storage.
Obtaining the cells from various sources, both autologous and allogeneic, intravenous administration and the number of cells per kg are well known in the art of cancer cell therapy and would have been obtainable through routine optimization and experimentation as evidence by Lowdell (page 2 para 18, page 5 para 113, page 10 para 185).
Evidence that the claimed cells are structurally or functionally different from the activated natural killer cells of Disis or Lowdell would be remedial in overcoming this rejection.
Therefore the combined teachings of Disis and Lowdell render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the rejection above.
Applicant argues that the claims require that the natural killer cells have been expanded in the claimed cytokines.
This is not found persuasive. The amended to claim 1 does not specifically require that the natural killer cells are expanded in the claimed cytokines, only that the natural killer cells that have been expanded are obtained from the claimed culture. 
Applicant argues that the limitations of claims 6-9 are not well known in the art and request that such references be made of record so that they can be addressed.
This is not found persuasive. Evidence that the limitations of claims 6-9 are in fact well known in the prior art can be found in Lowdell (US 2008/0166326) obtained from Applicant’s IDS filed 10/08/2020.
Applicant argues that Disis does not teach the culture limitations as claimed by Applicant and thus cannot render obvious Applicant’s invention as claimed. 
This is not found persuasive. The culture method recited in Applicant’s claims are not written as active method steps but as product by process steps and therefore any method using activated natural killer cells to treat or prevent cancer as required by Applicant’s claims would appear to render obvious Applicant’s method baring sufficient evidence that the natural killer cells are different in structure or function. 

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/08/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632